
	

114 HR 4884 IH: CURB Lifeline Act of 2016
U.S. House of Representatives
2016-03-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		2d Session
		H. R. 4884
		IN THE HOUSE OF REPRESENTATIVES
		
			March 23, 2016
			Mr. Austin Scott of Georgia introduced the following bill; which was referred to the Committee on Energy and Commerce
		
		A BILL
		To amend the Communications Act of 1934 to place an annual cap on support provided through the
			 Lifeline program of the Federal Communications Commission and to provide
			 for certain other requirements relating to such program.
	
	
 1.Short titleThis Act may be cited as the Controlling the Unchecked and Reckless Ballooning of Lifeline Act of 2016 or the CURB Lifeline Act of 2016. 2.Certain requirements relating to the Lifeline program (a)In generalPart II of title II of the Communications Act of 1934 (47 U.S.C. 251 et seq.) is amended by inserting after section 254 the following:
				
					254A.Certain requirements relating to the Lifeline program
 (a)Annual cap on supportThe total amount of support that may be provided through the Lifeline program of the Commission in any calendar year may not exceed $1,500,000,000.
 (b)Prohibition on subsidy of devicesSupport provided through the Lifeline program of the Commission may not be applied to any amount charged to a consumer for the sale, lease, or other provision of a mobile telephone or similar device.
 (c)Prohibition on voice-Only mobile serviceSupport provided through the Lifeline program of the Commission may not be applied to mobile service if the service offering is limited to voice communications service..
 (b)Effective datesSection 254A of the Communications Act of 1934, as added by subsection (a), shall apply as follows: (1)Subsection (a) of such section shall apply beginning with calendar year 2017.
 (2)Subsection (b) of such section shall apply beginning on the date of the enactment of this Act. (3)Subsection (c) of such section shall apply beginning on the date that is 2 years after the date of the enactment of this Act.
				
